NUMBER 13-13-00608-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


COLE CANYON LOCKHART,                                                       Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                   On appeal from the 424th District Court
                         of Llano County, Texas.



                 ORDER TO FILE APPELLATE BRIEF
               Before Justices Garza, Benavides, and Perkes
                             Order Per Curiam

      This appeal was transferred to this Court from the Third Court of Appeals by order

of the Texas Supreme Court. See TEX. GOV'T CODE ANN. § 22.220(a) (West, Westlaw

through 2013 3d C.S.) (delineating the jurisdiction of appellate courts); TEX. GOV'T CODE

ANN. § 73.001 (West, Westlaw through 2013 3d C.S.) (granting the supreme court the
authority to transfer cases from one court of appeals to another at any time that there is

“good cause” for the transfer). This cause is currently before the Court on appellant's

second unopposed extension of time to file the brief. The reporter’s record was filed on

December 19, 2013, and appellant’s brief was originally due to be filed thirty days

thereafter. See Tex. R. App. P. 38.6(a). This Court has previously granted appellant

one extension of time totaling 90 days to file the brief, and appellant now seeks an

additional ninety days, until July 21, 2014, to file the brief.

       The Court GRANTS appellant’s second unopposed motion to file the brief and

ORDERS the Honorable Tracy D. Cluck to file the brief on or before July 21, 2014. The

Court looks with disfavor on the delay caused by counsel’s failure to timely file a brief in

this matter. No further extensions will be granted absent exigent circumstances.          If

counsel fails to file the brief within the specified period of time, the Court will act

appropriately to ensure that appellant's rights are protected. See id. R. 38.8(b)(4). The

Clerk of this Court is ORDERED to serve a copy of this order on the Honorable Tracy D.

Cluck by certified mail, return receipt requested.

                                                    PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
29th day of April, 2014.




                                               2